Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I (claims 1-7 and 14-20) in the reply filed on 03/08/2021 is acknowledged.  The traversal is on the ground(s) that "[i]f the search and examination of an entire application can be made without serious burden, the Examiner must examine it on the merits even though it includes claims to distinct or independent inventions." (MPEP § 803).  This is not found persuasive because there would be a search burden since the method claim would require that the material worked upon be searched; thus, there is a search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 and 14 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1 Line(s) 6, the closest figure to Claim 1 is Figure(s) 5 has a singular tool head (Paragraph(s) 0021 and Figure(s) 5 of the immediate specification).  The limitation refers to two “a tools” that could be read as having two separate tools. The limitation will be read as “An apparatus comprising: a mandrel which includes sealing tape that retains the composite part;  a tool comprising a head; and a caul plate for a composite part, comprising: a body that includes a lower surface which faces the composite part, and an upper surface that is opposite to the lower surface; and a groove in the upper surface to accept the tool for temporary attachment, wherein the groove is configured to receive force from the tool that slides the caul plate laterally from the composite part.”
Regarding Claim 14 Line(s) 7, the closest figure to Claim 1 is Figure(s) 5 has a singular tool head (Paragraph(s) 0021 and Figure(s) 5 of the immediate specification). The limitation refers to two “a tools” that could be read as having two separate tools. The limitation will be read as “An apparatus comprising: a mandrel which includes sealing tape that retains the composite part;  a tool comprising a head; and a caul plate for a composite part, comprising: a body that includes a lower surface which faces the composite part, and an upper surface that is opposite to the lower surface; and a groove in the upper surface to accept the tool for temporary attachment, wherein the groove is configured to receive force from the tool that slides the caul plate laterally from the composite part.”

35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-7 and 14-26 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1-7 and 14-20 are rejected because the limitations for the following claims are vague and indefinite because they are ambiguous and unclear to a skilled artisan; therefore, the following limitations do not clearly and precisely define the metes and bounds of the claimed invention.  See MPEP 2173.02 titled “Determining Whether Claim Language is Definite”.
In Claim 1 Line(s) 10, the limitation “; and a mandrel which includes sealing tape that retains the composite part” is vague and indefinite because one of ordinary skill in the art is not able to establish the scope of the claim limitation.  This is not an issue of breadth because it is unclear if the mandrel is a part of the caul plate.  For the purpose of examination, the limitation will be read as “An apparatus comprising: a mandrel which includes sealing tape that retains the composite part; a tool comprising a head; and a caul plate for a composite part, comprising: a body that includes a lower surface which faces the composite part, and an upper surface that is opposite to the lower surface; and a groove in the upper surface to accept the tool for temporary attachment, wherein the groove is configured to receive force from the tool that slides the caul plate laterally from the composite part.”
In Claim 14 Line(s) 11, the limitation “; and a mandrel which includes sealing tape that retains the composite part” is vague and indefinite because one of ordinary skill in the art is not able to establish the scope of the claim limitation.  This is not an issue of breadth because it is unclear if the mandrel is a part of the caul plate.  For the purpose of examination, the limitation will be read as “An apparatus comprising: a mandrel which includes sealing tape that retains the composite part; a tool comprising a head; and a caul plate for a composite part, comprising: a body that includes a lower surface which faces the composite part, and an upper surface that is opposite to the lower surface; and a groove in the upper surface to accept the tool for temporary attachment, wherein the groove is configured to receive force from the tool that slides the caul plate laterally from the composite part.”
Claim(s) 2-7 and 15-26 are indefinite as they depend from a rejected base and fail to cure the deficiencies of said claim.	
Appropriate correction is required. 

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 14, 18-19, 21-22, and 24-25 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by LUEBBERING (US-20100314042-A1), hereinafter referred to as LUEBBERING.

Regarding Claim 1, LUEBBERING teaches an apparatus comprising:
	a mandrel which includes sealing tape that retains the composite part (see where the vacuum mat 5 has a self-sealing V-shaped sunk key seal so that the fibre composite component 1 can be cured, Paragraph(s) 0051);
a tool comprising a head (mechanical gripper elements 19 comprising an adjustable peg 20, Figure(s) 7-8 and Paragraph(s) 0046); and 
	a caul plate for a composite part (vacuum mat 5, mould portion 2, reinforcing element 3, seats 21 of engaging element 18, Figure(s) 7-8 and Paragraph(s) 0046),
	comprising:
	a body that includes a lower surface which faces the composite part (mould portion 2, Figure(s) 7-8 and Paragraph(s) 0046), and
	 an upper surface that is opposite to the lower surface (see the side facing the mechanical gripper element is opposite the reinforcing element 3, Figure(s) 7-8 and Paragraph(s) 0046); and
	 a groove in the upper surface (seats 21 of engaging element 18, Figure(s) 7-8 and Paragraph(s) 0046) to accept a tool (mechanical gripper element 19 and pegs 20, Figure(s) 7-8 and Paragraph(s) 0046),
	that is physically distinct from the caul plate (Paragraph(s) 0046 and Figure(s) 7-8),
	for temporary attachment (Paragraph(s) 0046 and Figure(s) 7-8),
	wherein the groove is configured to receive force from the head of the tool that releases the caul plate from the composite part and slides the caul plate laterally (Furthermore, the specification does not provide a specific definition for the “laterally”, thus the term “laterally” is subjective and pertains to any movement away from the caul plate, “vacuum mat 5”. ) from the composite part (Paragraph(s) 0046 and Figure(s) 7-8).
	 
Regarding Claim 2, LUEBBERING teaches the apparatus of Claim 1 wherein:
	the groove is an indentation into the upper surface having walls to transfer a lateral force of the tool to the caul plate (seats 21 of engaging element 18 and mechanical gripper element 19 and one of the pegs 20, Figure(s) 7-8 and Paragraph(s) 0046). 

Regarding Claim 3, LUEBBERING teaches the apparatus of Claim 1 wherein:
	the groove is an indentation into the upper surface having a shape to receive a head of the tool (seats 21 of engaging element 18 and mechanical gripper element 19 and one of the pegs 20, Figure(s) 7-8 and Paragraph(s) 0046

Regarding Claim 4, LUEBBERING teaches the apparatus of Claim 1 wherein:
	a shape of the groove corresponds with a shape of a head of the tool (seats 21 of engaging element 18 and mechanical gripper element 19 and pegs 20, Figure(s) 7-8 and Paragraph(s) 0046). 

Regarding Claim 5, LUEBBERING teaches the apparatus of Claim 1 wherein:
	the tool includes a shank attached to the head to pull the caul plate laterally (see the other peg 20, Figure(s) 7-8 and Paragraph(s) 0046). 

Regarding Claim 6, LUEBBERING teaches the apparatus of Claim 1 wherein:
	the upper surface faces a vacuum bag during cure of the composite part (Paragraph(s) 0016). 

Regarding Claim 7, LUEBBERING teaches the apparatus of Claim 1 wherein:
	the caul plate is made of a rigid material (see where the reinforcing element 0038 is described as reinforcing, Paragraph(s) 0038). 

Regarding Claim 14, LUEBBERING teaches an apparatus comprising:
	a mandrel which includes sealing tape that retains the composite part (see where the vacuum mat 5 has a self-sealing V-shaped sunk key seal so that the fibre composite component 1 can be cured, Paragraph(s) 0051);
a tool comprising a head (mechanical gripper elements 19 comprising an adjustable peg 20, Figure(s) 7-8 and Paragraph(s) 0046); and
	a caul plate for a composite part (vacuum mat 5, mould portion 2, reinforcing element 3, seats 21 of engaging element 18, Figure(s) 7-8 and Paragraph(s) 0046),
	comprising:
	a body that includes a lower surface which faces the composite part (mould portion 2, Figure(s) 7-8 and Paragraph(s) 0046), and
	 an upper surface that is opposite to the lower surface (see the side facing the mechanical gripper element is opposite the reinforcing element 3, Figure(s) 7-8 and Paragraph(s) 0046);
	a structural member directly protruding from the upper surface (engaging element 18, Figure(s) 7-8 and Paragraph(s) 0046); and
	 a hole in the structural member to receive a tool (see the seats 21 receive the gripper elements 19, Figure(s) 7-8 and Paragraph(s) 0046),
	that is physically distinct from the caul plate (Figure(s) 7-8 and Paragraph(s) 0046),
	for temporary attachment (Figure(s) 7-8 and Paragraph(s) 0046),
	wherein the hole is configured to receive force from the head of the tool that releases the caul plate from the composite part and slides the caul plate laterally from the composite part (see the seats 21 receive the gripper elements 19, Figure(s) 7-8 and Paragraph(s) 0046).
Regarding Claim 16, LUEBBERING teaches the apparatus of Claim 14 wherein:
	the hole extends through the structural member to transfer a lateral force of the tool to the caul plate (see the seats 21 receive the gripper elements 19, Figure(s) 7-8 and Paragraph(s) 0046). 

Regarding Claim 18, LUEBBERING teaches the apparatus of Claim 14 wherein:
	the tool includes a pin to insert through the hole to pull the caul plate laterally (see the seats 21 receive the gripper elements 19, Figure(s) 7-8 and Paragraph(s) 0046). 

Regarding Claim 19, LUEBBERING teaches the apparatus of Claim 14 wherein: 
	the structural member is integrated with the body of the caul plate (see the seats 21 receive the gripper elements 19, Figure(s) 7-8 and Paragraph(s) 0046). 

Regarding Claim 21, LUEBBERING teaches the apparatus of Claim 1 wherein:
	the groove is bounded by a floor that is sunken into the body (see the seats 21 receive the gripper elements 19, Figure(s) 7-8 and Paragraph(s) 0046). 

Regarding Claim 22, LUEBBERING teaches the apparatus of Claim 1 wherein:
	the groove is disposed within a region of a tapered edge at the caul plate (see the seats 21 receive the gripper elements 19 and are in a tapered edge, Figure(s) 7-8 and Paragraph(s) 0046). 

Regarding Claim 24, LUEBBERING teaches the apparatus of Claim 14 wherein:
	the hole comprises a hole indentation (see the seats 21 receive the gripper elements 19, Figure(s) 7-8 and Paragraph(s) 0046). 

Regarding Claim 25, LUEBBERING teaches the apparatus of Claim 14 wherein:
	the hole is disposed within a region of a tapered edge at the caul plate (see the seats 21 receive the gripper elements 19, Figure(s) 7-8 and Paragraph(s) 0046). 


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 21, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over PAESANO’S FIRST EMBODIMENT (US-20160121553-A1, FIGURE(S) 2-7), hereinafter referred to as PAESANO’S FIRST EMBODIMENT, in view of PAESANO’S SECOND EMBODIMENT (US-20160121553-A1, FIGURE(S) 8D), hereinafter referred to as PAESANO’S SECOND EMBODIMENT.








Figure A. Annotated Figures 2-7 of PAESANO (US-201600121553-A1) First Embodiment

    PNG
    media_image1.png
    767
    668
    media_image1.png
    Greyscale



Figure B. Annotated Figures 8D of PAESANO (US-201600121553-A1) Second Embodiment
    PNG
    media_image2.png
    437
    224
    media_image2.png
    Greyscale


Regarding Claim 1, PAESANO’s first embodiment found in annotated Figure(s) A, above, teaches an apparatus comprising:
a mandrel which includes sealing tape that retains the composite part (This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The concave mandrel 22 is capable of molding a composite (prepreg), abstract. Please see the annotated Figure(s) A as well.),
	a tool comprising a head (tool 45 head 10, Annotated Figure(s) A); and
	a caul plate for a composite part (4, Annotated Figure(s) A),
	comprising:
	a body that includes a lower surface which faces the composite part (4, annotated Figure(s) A), and
	 an upper surface that is opposite to the lower surface (upper surface and lower surface, annotated Figure(s) A); 
However, PAESANO’s first embodiment does not teach the following limitations:
	 a groove in the upper surface to accept a tool,
	that is physically distinct from the caul plate,
	for temporary attachment,
	wherein the groove is configured to receive force from the head of the tool that releases the caul plate from the composite part and slides the caul plate laterally from the composite part.
PAESANO’s second embodiment found in Annotated Figure(s) B, above, teaches the following limitations:
a groove in the upper surface to accept a tool (groove, Annotated Figure(s) B),
	that is physically distinct from the caul plate (Annotated Figure(s) B),
	for temporary attachment (Paragraph(s) 0032),
	wherein the groove is configured to receive force from the head of the tool that releases the caul plate from the composite part and slides the caul plate laterally from the composite part (Please see where the groove has a digital force gauge 34 which must have a groove portion to hold the spring. The gauge compacts the head 10 within the upper surface as labeled in the Annotated Figure(s) B. The head 10 is moved up and down by tool 45, annotated Figure(s) 1.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify PAESANO’S FIRST EMBODIMENT'(s) upper surface with PAESANO’S SECOND EMBODIMENT'(s) digital force gauge, because this prevents over compaction of the prepreg ply (PAESANO, Paragraph(s) 0032). 
 
Regarding Claim 2, PAESANO’s first and second embodiments teach the apparatus of Claim 1:
	the groove is an indentation into the upper surface having walls to transfer a lateral force of the tool to the caul plate (Annotated Figure(s) B). 

Regarding Claim 3, PAESANO’s first and second embodiments teach the apparatus of Claim 1 wherein:
	the groove is an indentation into the upper surface having a shape to receive a head of the tool (Annotated Figure(s) B). 

Regarding Claim 4, PAESANO’s first and second embodiments teach the apparatus of Claim 1 wherein:
	a shape of the groove corresponds with a shape of a head of the tool (Annotated Figure(s) B).

Regarding Claim 6, PAESANO’s first and second embodiments teach the apparatus of Claim 1 wherein
	the upper surface faces a vacuum bag during cure of the composite part (Annotated Figure(s) A). 

Regarding Claim 7, PAESANO’s first and second embodiments teach the apparatus of Claim 1 wherein:
	the caul plate is made of a rigid material (see where the outside surface has a measured hardness depending on the ply, Paragraph(s) 0026). 

Regarding Claim 21, PAESANO’s first and second embodiments teach the apparatus of Claim 1 wherein:
the groove is bounded by a floor that is sunken into the body (Annotated Figure(s) B).

Regarding Claim 23, PAESANO’s first and second embodiments teach the apparatus of Claim 1 wherein:
the caul plate is made of an elastically deformable shape memory material (Claim 4).

Claim(s) 14, 16-20, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over PAESANO’S FIRST EMBODIMENT (US-20160121553-A1, FIGURE(S) 2-7, ANNOTATED FIGURE(S) C), hereinafter referred to as PAESANO’S THIRD EMBODIMENT, in view of PAESANO’S FOURTH EMBODIMENT (US-20160121553-A1, FIGURE(S) 8D, ANNOTATED FIGURE(S) D), hereinafter referred to as PAESANO’S FOURTH EMBODIMENT.

Figure C. Annotated Figures 2-7 of PAESANO (US-201600121553-A1) Third Embodiment
    PNG
    media_image3.png
    767
    679
    media_image3.png
    Greyscale






Figure D. Annotated Figures 2-7 of PAESANO (US-201600121553-A1) Fourth Embodiment

    PNG
    media_image4.png
    437
    217
    media_image4.png
    Greyscale

Regarding Claim 14, PAESANO’s third embodiment found in Figure(s) C, above, teaches an apparatus comprising:
 a mandrel which includes sealing tape that retains the composite part (mandrel and sealing tape, Annotated Figure(s) C);
	a tool comprising a head (mandrel and sealing tape, Annotated Figure(s) C); and
	a caul plate for a composite part (Annotated Figure(s) C and abstract),
	comprising:
	a body that includes a lower surface which faces the composite part (4, Annotated Figure(s) C), and
	 an upper surface that is opposite to the lower surface (upper surface, Annotated Figure(s) C);
	a structural member directly protruding from the upper surface (fin, Annotated Figure(s) C); 
However, PAESANO’s third embodiment does not teach the following limitations:
	 a hole in the structural member to receive a tool,
	that is physically distinct from the caul plate,
	for temporary attachment,
	wherein the hole is configured to receive force from the head of the tool that releases the caul plate from the composite part and slides the caul plate laterally from the composite part.
PAESANO’s fourth found in Annotated Figure(s) D, above, teaches the following limitations:
a hole in the structural member to receive a tool (hole, Annotated Figure(s) D and Paragraph(s) 0032),
	that is physically distinct from the caul plate (Annotated Figure(s) D and Paragraph(s) 0032),
	for temporary attachment (Annotated Figure(s) D and Paragraph(s) 0032),
	wherein the hole is configured to receive force from the head of the tool that releases the caul plate from the composite part and slides the caul plate laterally from the composite part (Annotated Figure(s) D and Paragraph(s) 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify PAESANO’S THIRD EMBODIMENT'(s) upper surface with PAESANO’S FOURTH EMBODIMENT'(s) digital force gauge, because this prevents over compaction of the prepreg ply (PAESANO, Paragraph(s) 0032). 
	
Regarding Claim 16, PAESANO’s third and fourth embodiments teach the apparatus of Claim 14 wherein:
	the hole extends through the structural member to transfer a lateral force of the tool to the caul plate (Annotated Figure(s) D). 

Regarding Claim 17, PAESANO’s third and fourth embodiments teach the apparatus of Claim 16 wherein:
	the tool includes a hook to insert through the hole to pull the caul plate laterally (The examiner considers that this limitation is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”. ). 

Regarding Claim 18, PAESANO’s third and fourth embodiments teach the apparatus of Claim 14 wherein:
	the tool includes a pin to insert through the hole to pull the caul plate laterally (The examiner considers that this limitation is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”. ). 

Regarding Claim 19, PAESANO’s third and fourth embodiments teach the apparatus of Claim 14 wherein:
	the structural member is integrated with the body of the caul plate (Annotated Figure(s) C). 

Regarding Claim 20, PAESANO’s third and fourth embodiments teach the apparatus of Claim 19 wherein:
	the structural member and the body are made of a rigid material (Paragraph(s) 0006, 0026). 

Regarding Claim 26, PAESANO’s third and fourth embodiments teach the apparatus of Claim 14 wherein: 
	the caul plate is made of an elastically deformable shape memory material (Claim 4). 


Allowable Subject Matter
Claim(s) 15 are allowed. The prior art of record does not teach the body being U-Shaped with a side member and a base member (in Figure(s) 4 this base member is a tapered region). The structural member is a fin protruding from the upper surface as well as the base member. The fin aligns with a stringer of an aircraft. 

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-7 and 14-26 have been considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. There have been additional references added to the PRIOR ART NOT RELIED UPON section, below.

Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HERVEY (US-2614590-A) teaches caul plate with a fin extending from the upper surface in the art of wood lamination (Figure(s) 6).
CUNNINGHAM (US-2907479-A) teaches a caul plate pulling method with a tool  in the art of wood lamination (Figure(s) 2).
WATSON (US-20110139344-A1) teaches a caul plate with a vacuum port, vacuum bag assembly, and alignment method  (Figure(s) 18 and 1-2).
PIEDMONT (US-20130299073-A1) teaches a contoured caul (Figure(s) 1).
ROSS (US-20160158977-A1) teaches a caul plate with bleeder sheet (Figure(s) 1).

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743